Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2016

                                     No. 04-16-00560-CV

          Louis V. DOSS, Individually, and as Surviving Spouse of Carolyn S. Doss,
                                         Appellant

                                               v.

                                    Deborah ROBINSON,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 11-320-B
                        Honorable Stephen B. Ables, Judge Presiding


                                        ORDER
        Appellant filed a notice of appeal beyond the time allowed by rule 26.1 of the Texas
Rules of Appellate Procedure, but within the fifteen-day grace period provided by rule 26.3 for
filing a motion for extension of time. See Tex. R. App. P. 26.1, 26.3. On October 24, 2016, we
ordered appellant to provide a reasonable explanation for filing a late notice of appeal or to
otherwise show cause why the appeal should not be dismissed. See Verburgt v. Dorner, 959
S.W.2d 615 (1997). Appellant filed a response adequately showing that the failure to timely file
the notice of appeal was not deliberate or intentional. We therefore retain this appeal on the
docket of the court.

       The record has been filed. We order appellant’s brief due December 22, 2016.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court